Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Rejections Withdrawn
	The rejection of claim 40 under 35 U.S.C. 102(a)(1) as being anticipated by Mennie et al (The Lancet, 1975, 306: 942-943) is withdrawn.

	Rejection of claims 10, 19, 26, 37, 38, 40, and 41 under 35 U.S.C. 103(a) as being unpatentable over Gomis et al (US 2015/0293100 A1; 10/15/15) in view of Mennie et al (The Lancet, 1975, 306: 942-943) is withdrawn.

	Rejection of claims 10, 19, 26, 27, 37, 38, 40, and 41 under 35 U.S.C. 103 as being unpatentable over Gomis et al (US 2015/0293100 A1; 10/15/15) in view of Mennie et al (The Lancet, 1975, 306: 942-943) and Taguchi (International Journal of Immunopharmacology, 1982, 4(4): p271) is withdrawn.

Response to Arguments
Claim Rejections – 35 USC § 103
Claims 10, 19, 28-30, 33-36, 40, and 41 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher et al (WO 2018/049000 A1; 3/15/18).
Fisher et al teaches a method of treating cancer comprising administering a therapeutically effective amount of a composition comprising a histone methyltransferase inhibitor ([0134], in particular). Fisher et al further teaches said method wherein the method of treating results in the therapeutic effect of eliminating disease ([0284], in particular).  Fisher et al further teaches said method wherein the method comprises orally administering antacid compounds such as sodium hydrogen carbonate and magnesium oxide prior to administering histone methyltransferase inhibitor, in order to increase intragastric pH to alleviate the influence of gastric acid ([0305]-[0307], in particular). Fisher et al further teaches said method further comprising intravenously administering “anti-cancer” chemotherapy agent before, during, or after administering the antacid compounds and histone methyltransferase inhibitor (see [0324]-[0325], in particular). Fisher et al further teaches said method wherein the cancer is a malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer ([0083]-[0084] and [0151]-[0152], in particular). Fisher et al further teaches said method wherein the tumor is metastatic ([0084], in particular). Fisher et al further teaches the histone methyltransferase inhibitor of the method of Fisher et al prevents metastasis ([0133], in particular). 
Fisher et al does not specifically teach administering 1-20 g a day of the sodium hydrogen carbonate and 1-20 g a day of the magnesium oxide. Fisher et al does not specifically demonstrate an administration schedule such as: sequentially administering the chemotherapy agent followed by administering the antacid compounds followed by administering the histone methyltransferase inhibitor. Fisher et al does not specifically teach the method results in a decrease in CEA blood level in lung cancer patients or that the method result in normalizing of a CRP inflammation marker in malignant lymphoma patients.  
However, one of ordinary skill in the art would have been motivated with an expectation of success to perform and optimize the method of Fisher et al with just any subject with malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer by performing an optimized  method wherein (a) chemotherapeutic cancer agents are first administered intravenously to the subject, followed by (b) oral administration of just any amounts of antacid compounds comprising both sodium hydrogen carbonate and magnesium oxide in an effort to find the optimum amounts to increase intragastric pH prior to administration of histone methyltransferase inhibitor, followed by (c) oral administration of histone methyltransferase inhibitor because Fisher et al teaches therapeutically treating cancer by intravenously administering anticancer chemotherapy anytime and orally antacid compounds comprising both sodium hydrogen carbonate and magnesium oxide to alleviate the influence of gastric acid and increase intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid and alleviate the influence of gastric acid. 
Amounts of sodium hydrogen carbonate and magnesium oxide to increase in intragastric pH to protect administered histonemethyltransferase inhibitor from gastric acid is a parameter that is a “result-effective variable” wherein the “variable” is the amount of sodium hydrogen carbonate and magnesium oxide and the “result” is increase in intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
Regarding “an entire period of said treatment” of instant claim 10, steps “(a)” and “(b)” of the optimized method rendered obvious by Fisher et al are an “entire period” of treatment of the optimized method wherein only sodium hydrogen carbonate and magnesium oxide are administered orally. Further, steps “(a)” and “(b)” of the method rendered obvious by Fisher et al consist of “…orally administering….agent”, as recited by instant claim 41. Regarding “without administering an anti-cancer agent” of claim 40, the optimized method of Fisher et al does not comprise administering anti PD-1 antibody (“an anti-cancer agent”).
In particular regards to claims 34 and 36, it is acknowledged Fisher et al does not demonstrate the method rendered obvious by Fisher et al results in a decrease in CEA blood level in lung cancer patients or results in normalizing of a CRP inflammation marker in malignant lymphoma patients. However, the examiner takes the position that a decrease in CEA blood level in lung cancer patients and normalizing of a CRP inflammation marker in malignant lymphoma patients are not results of significance greater than that of the expected property of predicted therapeutic effects (including remission and eliminating disease; see [0087]-[0088] and [0284]) taught by the Fisher et al. Therefore, recitation of such results are not sufficient to rebut obviousness of the method of Fisher et al when the method of Fisher et al is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02©. Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 8/17/22, Applicant argues Fisher does not teach or suggest that only the urinary alkalinization agent (sodium carbonate) is administered via the oral administration route during the entire period of a treatment.
	The arguments found in the Reply of 8/17/22 have been carefully considered, but are not deemed persuasive. Regarding “an entire period of said treatment” of instant claim 10, steps “(a)” and “(b)” of the optimized method rendered obvious by Fisher et al are an “entire period” of treatment of the optimized method wherein only sodium hydrogen carbonate and magnesium oxide are administered orally.

Claim Rejections – 35 USC § 102
Claims 10, 19, 28, 40 and 41 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (European Journal of Cancer Care, 2005, 14: 425-439).
Ikeda et al teaches a method of treating colorectal cancer in a subject wherein the subject is intravenously administered the anti-cancer agent CPT-11 on Days 1 and 15 and orally administering UFT-E on days 3-7 and 10-14 (page 436, in particular). Ikeda et al further teaches said subject is administered daily oral doses of 1.5-g magnesium oxide and 3-g sodium hydrogen carbonate after every meal as a prophylactic measure (right column on page 436, in particular). 
Regarding “an entire period of said treatment” of instant claim 10, days 1-2 of the method of Ikeda et al is “an entire period” of treatment consisting of intravenously administered the anti-cancer agent CPT-11 with the magnesium oxide and sodium hydrogen carbonate and only magnesium oxide and sodium hydrogen carbonate are administered via the oral route.
Regarding instant claim 40, days 8-9 of the method of Ikeda et al is a period of treatment consisting of only orally administering magnesium oxide and sodium hydrogen carbonate. Ikeda et al does not specifically teach the method of days 8-9 of Ikeda et al prevents cancer recurrence, prevents cancer metastasis, or extends life of a patient (as recited by new claim 40); however, the claimed method appears to be the same as the prior art, absent a showing of unobvious differences because the method of the prior art administers the same reagents to the same subjects at the same concentrations and the same schedules recited by the instant claim.
	In the Reply of 8/17/22, Applicant argues Ikeda does not teach or suggest that “only the urinary alkalinization agent is administered via oral administration route during the entire period of said treatment” (claim 10) or “administering for an entire period of said treatment an effective cancer treating amount of urinary alkalinization agent comprising (a) sodium hydrogen carbonate and (b) magnesium oxide or citric acid or a salt thereof to a patient with cancer in need thereof without administering for the entire period of said treatment an anti-cancer agent” (claim 40). 
	The amendments to the claims and the arguments found in the Reply of 8/17/22 have been carefully considered, but are not deemed persuasive. Regarding claim 10, days 1-2 of the method of Ikeda et al is “an entire period” of treatment consisting of intravenously administered the anti-cancer agent CPT-11 with the magnesium oxide and sodium hydrogen carbonate and only magnesium oxide and sodium hydrogen carbonate are administered via the oral route. Regarding claim 40, days 8-9 of the method of Ikeda et al is a period of treatment consisting of only orally administering magnesium oxide and sodium hydrogen carbonate (without administering an anti-cancer agent during the “period of treatment” of days 8-9).  

Claim Rejections – 35 USC § 102
Claim(s) 10, 26, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennie et al (The Lancet, 1975, 306: 942-943).
Mennie et al teaches a method of treating uterine cancer comprising administering radiation (“non-oral”; “anticancer agent”) and 12 tablets (“oral”) of alka-seltzer daily (page 942, in particular). Mennie et al further teaches each tablet comprise 0.324 g acetylsalicylic acid (not an “anti-cancer agent”), 0.965 g citric acid, and 1.625 g sodium bicarbonate (page 942, in particular). 
In the Reply of 8/17/22, Applicant cites [0056] of the instant specification and argues “radiation” is not an anti-cancer agent in view of the specification. 
The amendments to the claims and the arguments found in the Reply of 8/17/22 have been carefully considered, but are not deemed persuasive. In response to the citation of [0056] of the instant specification and argument “radiation” is not an anti-cancer agent in view of the specification, the examiner disagrees. [0056] of the instant specification discloses “As the anti-cancer agent to be used in combination with the composition of the present invention, an existing anti-cancer agent, molecularly targeted drug for cancer and a cancer immunotherapeutic agent used in the method for treatment or remission of cancer can be mentioned. Examples thereof include….” Further, Example 12 of the specification discloses a method wherein a breast cancer patient “received a radiation therapy”. Further, Mennie et al teaches radiation as a therapy as a cancer treatment (Abstract, in particular). Further, Merriam-Webster provides a definition of “agent” as “something that produces or is capable of producing an effect: an active or efficient cause” (https://www.merriam-webster.com/dictionary/agent). Radiation is something that produces or is capable of producing an anti-cancer effect. Further, radiation is known in the prior art to be an “anti-cancer agent” (see: “…wherein the anti-cancer agent may be radiation…” at [0021] of Madlyalakan et al (WO 2016/112466 A1; 7/21/16); “The anti-cancer agent includes conventional chemotherapeutic agent, target cancer therapy or radiation therapy” at [0012] on page 6 of Hsieh et al (WO 2014/043510 A1; 3/20/14); and “…exposing the subject’s cancer cells to one or more anti-cancer agents, such as ionizing radiation, conventional chemotherapy, or targeted cancer therapy” at  [0109] of Kan et al (WO 2013/067449 A1; 5/10/13)). Radiation is clearly “an existing anti-cancer agent” and the specification, in no way, excludes radiation from being a recited anti-cancer agent. 

Claim Objections
Claims 18, 25, 27, 31, 32, 37, and 38 are objected to for being dependent on rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642